DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered.

Response to Amendment
This Notice of Allowability is in response to the Request for Continued Examination (R.C.E.) filed April 22, 2022 and the Amendment filed March 31, 2022.
The 35 U.S.C. 103 rejections made in the Final Office Action of January 7, 2022 are withdrawn in view of the amendments and arguments made in the Amendment filed March 31, 2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not seem to teach nor suggest the process for producing a can body as claimed in Claim 1, nor the wall ironing apparatus as claimed in Claim 8, where the punch used has a sidewall with a cylindrical front end portion transitioning to a narrower rear end portion with the shape of the transition portion being a continuous curve as specified by the last clause of the two claims added by amendment on March 31, 2022.
The pertinent prior art includes several wall ironing apparatus which use a punch with a straight-tapered transition from a larger diameter, cylindrical front end portion to a narrower rear end portion, such as:
U.S. Patent No. 4,541,265 to Dye et al.;
U.S. Patent No. 4,534,201 to LaRosa et al.;
German Patent No. DE 2256334 A by Oberländer;
Japanese Patent Document No. JP 2000042644 A by Ishikawa; and
U.K. Patent Application Publication No. GB 2 010 720 A by Sommer.
The pertinent prior art further includes wall ironing apparatus which use multiple straight-tapered transitions to transition from a larger front end diameter punch to a narrower rear end, such as:
U.S. Patent No. 4,346,580 to Saunders; and
W.I.P.O. Publication No. WO 2010/150649 A1 by Akase;
Still further, the pertinent prior art includes wall ironing apparatus which use multiple straight-tapered transitions to create a recess in the sidewall of the punch, such as European Patent Application Publication No. EP 0 045 115 A1 by Groot et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725